SUMMERS, Justice.
Charles Wilkins was charged by affidavit in the City Court of Bossier City with vagrancy as defined by La.R.S. 14:107(5). That law provides that an able-bodied person without visible lawful means of support who does not seek employment is guilty of vagrancy.
He entered a plea of not guilty, was tried, convicted and sentenced to serve nine months imprisonment in the parish jail. His appeal was granted to this court as a matter of right.
At the trial defendant offered no evidence to contradict the essential testimony 'of the arresting officer; he made no objections, and he reserved no bills of exceptions to any ruling by the court. For these reasons there is nothing for us to consider on this appeal other than errors patent on the face of the record. La.R.S. 15:502. We find no errors patent on the face of the record.
For the reasons assigned, the conviction and sentence are affirmed.